Citation Nr: 1635242	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-13 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant  


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The February 2011 rating decision and the February 2013 Board decision found that new and material evidence had been submitted to reopen a claim of entitlement to service connection for PTSD.  The February 2013 Board decision remanded the reopened claim for additional development, and the claim was subsequently returned to the Board for additional review.

In April 2015, the Board denied entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in May 2016, the Court granted a Joint Motion for Remand that vacated the Board's April 2015 decision and remanded the matter for compliance with the instructions in the Joint Motion.  

In January 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  He essentially contends that he suffers from such disability as a result of his military service.  

The May 2016 Joint Motion notes that the Veteran has "testified that his tooth was knocked out by a first sergeant and that Jules Simpson from Chicago and Henry Morgan from Youngstown were present at this incident."  The Joint Motion notes that the Veteran "did not submit statements from these potential witnesses and there is no indication in the record that VA notified him that he could submit such evidence in support of this claimed stressor."  Therefore, it was determined that the "claim should be remanded in order to provide him with such notice [under 38 C.F.R. § 3.304]."

The Board notes that 38 C.F.R. § 3.304(f)(4) provides that, in cases of in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

Accordingly, the Board will remand this claim to provide the Veteran with adequate notice under 38 C.F.R. § 3.304.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide applicable VCAA notice, including notice regarding the information and evidence that is necessary to substantiate a claim for service connection based on personal assault in accordance with the requirements of 38 C.F.R. § 3.304(f)(4).  

In particular, the Veteran should be notified that he may submit witness statements, including from Jules Simpson from Chicago and/or Henry Morgan from Youngstown, to corroborate his testimony that his tooth was knocked out in service by a first sergeant.  

The Veteran should be given the opportunity to submit evidence in response to this notice. 

2.  After the development requested above has been completed, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




